DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 9/2/2022 have been fully considered but they are not persuasive.
Applicant argues, regarding the claims, as amended, that Matsuo “does not teach the importance of both having a cable cutoff wavelength of less than 1250 nm and having a zero-dispersion wavelength of greater than 1334 nm.” (See “Remarks”, 9/2/2022, page 3). Examiner respectfully disagrees with the assessment that amended claim 1 is in condition for allowance. As will be disclosed in the rejection below, Matsuo teaches the claimed fiber. (See “Non-Final Rejection”, 3/2/2022, pages 2-3). Applicant has amended the claims from a fiber to a method of selecting a fiber. As MPEP 2112 I states, something which is old does not become patentable upon discovery of a new property. "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). 
Additionally it is noted that the disclosed purpose of Applicant’s disclosed invention is to create a negative chromatic dispersion in the O-band because “a negative dispersion compensates for the chromatic dispersion due to laser chirp, thereby reducing the signal pulse-width and hence, the dispersion penalty of the channel.” (spec. [0019]). The Matsuo fibers are intended for use with lasers in the O-band (1310 nm) and therefore the fibers which match the claimed characteristics would also meet the purpose stated by applicant. When the skilled artisan measured the performance characteristics of the Matsuo fiber, including the chromatic dispersion penalty, they would have observed the compensation of chromatic dispersion due to laser chirp. Therefore, if they were selecting fibers to minimize chromatic dispersion penalty, they would have realized the importance of the characteristics which resulted in a reduced chromatic dispersion penalty and selected that fiber. It is well known in the art adjusting fiber characteristics (core/cladding radius, refractive index profile, etc.) will maximize certain performance measures at the detriment of others. Cable selection will depend on which performance measures (minimum bend diameter, minimum attenuation, reducing cost, reducing chromatic dispersion penalty, etc.) the skilled artisan values most for a specific application.
Furthermore, as stated in the International Search Report (Sheet 2, Item 4, 1/14/2021), “[t]he concept of chirp distortion compensation for a DFB laser by a SMF are well-known in the art of optical transmission”. (See WO/2016/014210 A1 ARRIS ENTPR INC [US]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2006/0039665 A1 Matsuo et al. (herein “Matsuo”).
Regarding claim 1, as amended, Matsuo discloses 
A single-mode optical fiber (para [0041]) that reduces the chromatic dispersion of an optical pulse due the laser chirp in an optical communication system operating in the O-band (para [0041]; Table 5), comprising: 
measuring a cable cutoff wavelength and a zero-dispersion wavelength of at least one fiber (para [0079]); and 
choosing among the at least one fiber, fibers with: 
a cable cutoff wavelength less than 1250 nm (Table 5; Examples 1 and 2); 
a zero-dispersion wavelength greater than 1334 nm (Table 5; Examples 1 and 2); and 
a nominal mode field diameter of said fiber at 1310 nm between 8.6 and 9.5 microns (Table 5; Examples 1 and 2).
Matsuo is silent as to specifically a method of selecting a fiber. However, "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). MPEP 2112 I. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to select the optimal fiber for the preferred function. Doing so would require only routine skill in the art and would lead to predictable results.
Regarding claim 2, as amended, Matsuo discloses selecting fibers that have a chromatic dispersion which is negative for all transceiver operating wavelengths in the optical communications O-band (paras [0079, 0103]; Tables 2 and 5; Example 1).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY A EL SHAMMAA whose telephone number is (571)272-2469. The examiner can normally be reached Mon-Fri, 9am-6pm (flexible schedule).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARY A EL-SHAMMAA/Examiner, Art Unit 2883                                                                                                                                                                                                        
/THOMAS A HOLLWEG/Supervisory Patent Examiner, Art Unit 2874